Citation Nr: 1538163	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the Remand portion of the decision below.  


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he developed bilateral hearing loss and tinnitus, secondary to his inservice noise exposure.  Specifically, he claims that his inservice duties involved working on and around military aircraft and military aircraft ordnance, leading to acoustic trauma from aircraft engine noise, heavy artillery fire, bombs, missiles, and explosions.  His report of separation, Form DD 214, listed his inservice specialty as an aviation ordnance mechanic.  His service personnel records also indicate that he served onboard the U.S.S. Enterprise (CVN-65).  Accordingly, his inservice exposure to hazardous noise levels has been established.

VA treatment reports beginning in 2007 reference the Veteran's history of asymmetric hearing loss, Eustachian tube dysfunction, and tinnitus.  In December 2008, a VA audiological examination was conducted.  The examination report noted the Veteran's complaints of hearing loss and tinnitus beginning during his military service.  The examiner noted the Veteran's inservice history of noise exposure.  Following his separation from military service, the report noted that the Veteran worked in a steel company for four years where he used hearing protection.  Thereafter, he worked as a prison guard for 11 and 1/2 years, and that his recreational activities did not include noise exposure.  The report concluded with diagnoses of bilateral hearing loss and tinnitus.  The examiner then opined that the Veteran's current tinnitus could not be linked to his military service without resorting to speculation.  In reaching this conclusion, the examiner noted that there was significant military and civilian occupational noise exposure.

In support of his claim, the Veteran has reported that he developed tinnitus during his active duty military service.  The Veteran statements that his tinnitus began in service are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Moreover, the Board finds that these statements credible. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, there is no evidence which conflicts with the Veteran's current claim of tinnitus which began during his military service.  

Based upon a longitudinal review of the record, there is inservice evidence of exposure to acoustic trauma, a current diagnosis of tinnitus, and competent evidence indicating that the tinnitus began during service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Specifically, he claims that his inservice duties involved working on and around military aircraft and military aircraft ordnance, leading to acoustic trauma from aircraft engine noise, heavy artillery fire, bombs, missiles, and explosions.  

In December 2008, the Veteran underwent a VA audiological examination.  The examination report noted the VA examiner's opinion that the Veteran's current bilateral hearing loss could not be linked to his military service without resorting to mere speculation.  In support of this conclusion, the examiner noted the Veteran's history of significant military and civilian occupational nose exposure.

A close review of the December 2008 VA audiological examination reveals two significant factual errors which invalidate the medical opinion provided.  First, the VA examiner failed to reference the Veteran's inservice treatments for left ear infections, diagnosed as moderately severe otitis externa.  Of interest, the Veteran's pre-induction examination in April 1969 found his left ear had better hearing acuity than his right ear.  The December 2008 VA examination report determined that this was no longer the case.  Thus, consideration of this inservice treatment is required.

The VA examiner also noted that an opinion could not be provided without resorting to speculation due to the Veteran's significant post service noise exposure.  However, the examination report fails to meaningfully address that post service noise exposure.  The examination report noted only that the Veteran wore hearing protection while working for years for a steel company.  Thereafter, the report noted that he worked for 11 and 1/2 years as a prison guard, with no reference to any noise exposure while working this position; and that his post service recreational activities did not include noise exposure.  

Under these circumstances, the Board finds the underlying rationale for the December 2008 VA audiological examination to be based on inaccurate and incomplete facts and therefore is inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The law does not require evidence of a hearing disability be shown in service.  Instead, there need only be a basis for attributing the current disorder to military service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Under these circumstances, the RO must provide the Veteran with a final opportunity to submit or identify any additional evidence that may be available in support of his claim.  Thereafter, the Veteran must be scheduled for a new examination to determine whether his current bilateral hearing loss is related to his military service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his hearing loss claim, to include all VA and non-VA medical providers who have treated him for hearing loss since his discharge from military service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine whether any current bilateral hearing loss is related to his military service.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  After a review of the entire evidence of record, the examiner must render an opinion as to: 

(a) whether any degree of the Veteran's current bilateral hearing loss is related to his periods of military service, to include as due to inservice noise exposure. 

The Veteran's military occupational specialty, his statements regarding the history of inservice and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, post service audiological evaluations, and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


